Exhibit 10.29

 

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (“Agreement”), dated March 15,
2013, by and between Daleco Resources Corporation, a Nevada corporation, with
its principal place of business at 17 Wilmont Mews, 5th Floor, West Chester,
Pennsylvania 19382 (“Company”) and Richard W. Blackstone, an individual, whose
address is 4846 Sarasota Drive, Hillard, Ohio 43026-9098
(“Blackstone”)(hereinafter, the Company and Blackstone are sometimes
collectively referred to as the “Parties” and individually as a “Party”).

 

Background

 

WHEREAS, the Company and Blackstone entered into an Employment Agreement dated
October 4, 2006 (“Base Agreement”); and

 

WHEREAS, the Base Agreement was extended in accordance with its terms in
accordance with Paragraph 3 thereof, through January 19, 2009; and

 

WHEREAS, by letter dated January 19, 2009, the Company and Blackstone elected to
amend Blackstone’s relationship with the Company so that Blackstone became a
part-time independent contractor performing the duties of Chief Accounting
Officer of the Company (First Amendment) (“Amended Employment Agreement”); and

 

 

 

 

WHEREAS, in his role as the Chief Accounting Officer of the Company, the Company
is in arrears of its obligations to Blackstone in a total amount equal to
$187,403 at September 30, 2012 (“Outstanding Remuneration”); and

 

WHEREAS, in his role as the Chief Accounting Officer of the Company, the Company
paid Blackstone during February 2013 for his services for October 2012 and
November 2012; and

 

WHEREAS, in his role as the Chief Accounting Officer of the Company, the Company
and Blackstone hereby agree that the Company owes Blackstone for services for
the months of December 2012, January 2013, and February 2013 in a total amount
of Twenty Thousand Five Hundred Dollars ($20,500) (“2013 Remuneration”); and

 

WHEREAS, the Parties are desirous of entering into an Agreement for the
satisfaction of the Outstanding Remuneration and the 2013 Remuneration.

 

NOW THEREFORE, intending to be legally bound hereby and in consideration of the
covenants herein contained, the Parties hereto agree as follows:

 

1.           Incorporation by Reference. The Parties incorporate herein in its
entirety the Background section as though it was set forth at length herein.

 

-2-

 

 

2.           Remuneration.

 

2.1.          The Company shall pay Blackstone the 2013 Remuneration of Twenty
Thousand Five Hundred Dollars ($20,500) within two (2) business days of the
execution by the Parties of this Second Amendment.

 

2.2.          Within five (5) days of the Closing of the Far East Investment,
LLC, Stock Purchase Agreement (“SPA”), the Company will pay Blackstone Forty
Thousand Dollars ($40,000). The remainder of the Outstanding Remuneration
(“Residual Amount”) shall be paid to Blackstone as follows:

 

2.3.          The Company shall pay Blackstone not less than Five Thousand
Dollars ($5,000) per month towards the satisfaction of the Residual Amount on or
before the tenth of each month commencing April 10, 2013. Any unpaid balance at
March 31, 2015 shall be paid on or before April 10, 2015.

 

2.4.          The Company shall pay all invoices submitted by Blackstone for
services performed on behalf of the Company commencing with services for March
2013 in accordance with his Amended Employment Agreement within fifteen (15)
days of receipt the invoice.

 

3.           Prepayment.

 

3.1.          To the extent permitted in a financing greater than Five Million
Dollars ($5 Million) or the sale of assets resulting in net revenues to the
Company of Five Million Dollars ($5 Million) or more, the Company will satisfy
the remaining Residual Account.

 

3.2.          The Company has the right to prepay in whole or in part the unpaid
portion of the Residual Amount outstanding from time to time.

 

-3-

 

 

3.3.        Blackstone agrees that for so long as the Company is not in default
of payments due under Article 2 and Paragraphs 3.1 and 3.2 above Blackstone
shall have no right to demand payment of the unpaid balance of the outstanding
Residual Amount existing from time to time through April 10, 2015.

 

4.           Events of Default.

 

4.1.        The following shall constitute an Event of Default under this
Agreement.

 

4.1.1.  the failure by Company to pay any amount due hereunder when due, in
which such failure is not remedied in full within 15 days written notice from
Blackstone;

 

4.1.2.  the commencement by the Company of a voluntary case under the Federal
Bankruptcy Code, as now constituted or hereafter amended, or any other
applicable Federal or state bankruptcy, insolvency or other similar law (in each
such case unless such petition for relief shall have been withdrawn within 30
days of its filing), or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of the Company or for any substantial part of its
property;

 

4.1.3.  the entry of a decree or order for relief by a court having jurisdiction
in the premises in respect of the Company in an involuntary case under the
Federal Bankruptcy Code, as now or hereafter constituted or hereafter amended,
or any other applicable federal or state bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company or for any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
thirty (30) consecutive days; and

 

-4-

 

 

4.1.4.  the liquidation, dissolution or winding up of the Company, a sale of all
or substantially all the assets of the Company, or a merger of the Company with
and into another entity, or of another entity with and into the Company, where
the holders of a majority of the Company’s voting securities prior to such
merger hold less than a majority of the voting securities of the entity
surviving such merger.

 

4.2.         Notice of Event of Default.

 

4.2.1.  The Company shall give Blackstone prompt written notice of the
occurrence of an “Event of Default” as set forth in Paragraph 4.1 above.

 

5.          Remedies in the Event of Default. At any time after an Event of
Default has occurred and has not been cured or waived within the applicable
grace period, Blackstone may, in addition to any right or remedy he may have at
law or in equity, declare the unpaid portion of the Residual Amount Remuneration
then due and owing, plus any other amount due and owing under Article 2 above to
be immediately due and payable, without presentment, demand, protest or other
notices of any kind.

 

-5-

 

 

6.           Stand Still.

 

6.1.          The Parties agree that for so long as an Event of Default has not
occurred or, should an Event of Default have occurred and has been cured or
waived within the applicable grace period, Blackstone shall take no action to
demand payment of the unpaid portion of the Residual Amount or other payment
obligation of the Company under Article 2 hereof through April 10, 2015, and
that the payments made pursuant to Articles 2 and 3 hereof shall be Blackstone’s
sole remedy hereunder.

 

7.           Miscellaneous.

 

7.1.          Notices. Any notice required hereby shall be in writing, shall be
effective upon receipt, may be sent by facsimile transmission, or original
document by hand delivery, overnight courier or certified mail, return receipt
requested, postage prepaid to the address set forth below. The original of any
notice sent by facsimile transmission shall be delivered to the addressee by the
close of the business day next following the date of the facsimile transmission.

 

All notices shall be sent to:

 

If to the Company:

 

Daleco Resources Corporation



17 Wilmont Mews, 5th Floor 

West Chester, PA 19382

FAX NO: 610-429-0818

ATTN: Gary J. Novinskie

E-mail: gnovinskie@dalecoresources.com

 

With a copy to:

 

Ehmann, Van Denbergh & Trainor, P.C.

Two Penn Center Plaza, Suite 220

1500 John F. Kennedy Boulevard

Philadelphia, PA 19102

FAX NO: 215-851-9820

ATTN: C. Warren Trainor

E-mail: wtrainor@evt.net

 

-6-

 

 

If to Employee:

 

Richard Blackstone

4846 Sarasota Drive

Hilliard, OH 43026-9098

FAX NO: 614-876-4326

E-mail: rwblackstone@sbcglobal.net

 

With a copy to:James G. Ryan

Bailey Cavalieri LLC

10 West Broad Street

Suite 2100

Columbus, OH 43215

FAX NO: 614-221-0479 

E-Mail:Jamie.ryan@baileycavalieri.com

 

Any party may change its address for notice by giving the other party ten (10)
days notice of such change.

 

7.2.          Entire Agreement. This Agreement constitutes the full and complete
agreement of the Parties with respect to the subject matter of this Agreement.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement supersedes all prior negotiations, agreements and understandings
between the Parties, whether written or oral, with respect to the subject matter
of this Agreement.

 

7.3.          No Party Drafter. The Parties hereto agree that this Agreement is
the product of negotiation between the Parties, that counsel during its
negotiations has represented each and that neither Party shall be deemed the
drafter hereof.

 

-7-

 

 

7.4.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to conflict of laws provisions.

 

7.5.          Severability of Provision. It is specifically understood and
agreed that any breach of the provisions of this Agreement by any person subject
hereto will result in irreparable injury to the other Parties hereto, that the
remedy at law alone will be an inadequate remedy for such breach, and that, in
addition to any other remedies which they may have, such other Parties may
enforce their respective rights by actions for specific performance (to the
extent permitted by law). Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.

 

7.6.          Survival of Provisions. The provisions of this Agreement set forth
in Paragraphs 1 though 7 shall survive the termination or non-renewal of
Blackstone’s employment with the Company.

 

7.7.          Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute the same Agreement.

 

[CONTINUED NEXT PAGE]

 

-8-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  Daleco Resources Corporation         By: /s/  MICHAEL D. PARRISH   Michael D.
Parrish   Chief Executive Officer         By: /s/ DAVID A. GRADY   David A.
Grady   On behalf of the Compensation Committee         /s/  RICHARD W.
BLACKSTONE   Richard W. Blackstone

 

-9-

 